                 Case 2:21-cv-10152-LJM-KGA
JS 44 (Rev. 10/20)                                              CIVIL  ECFCOVERNo. 1-8, PageID.85
                                                                                              SHEET Filed          Filed 01/22/21 Page 1 of 11
                   Case      2:21-cv-11963-SFC-KGA                        ECF     No.    1, PageID.1                      08/23/21 Page 1 of 11
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                         DEFENDANTS
                     BRIAN MENGE                                                                                                     City of Highland Park
   (b)   County of Residence of First Listed Plaintiff             Wayne                                  County of Residence of First Listed Defendant                   Wayne
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                     THE TRACT OF LAND INVOLVED.

   (c)   Attorneys (Firm Name, Address, and Telephone Number)                                              Attorneys (If Known)
              Robin H. Kyle. Kyle & Associates P.C. 1701 BAlmoral Dr
              Detroit, Michigan 48203 Cell: 313-492-2691

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                    and One Box for Defendant)
  1    U.S. Government                  3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
         Plaintiff                            (U.S. Government Not a Party)                      Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                      of Business In This State

  2    U.S. Government                  4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
         Defendant                            (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                 Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                   Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                    Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                                TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
  110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY             625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                           310 Airplane                    365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                       315 Airplane Product                Product Liability        690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument                 Liability                  367 Health Care/                                                                                    400 State Reapportionment
  150 Recovery of Overpayment          320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment             Slander                        Personal Injury                                                820 Copyrights                   430 Banks and Banking
  151 Medicare Act                     330 Federal Employers’              Product Liability                                              830 Patent                       450 Commerce
  152 Recovery of Defaulted                 Liability                  368 Asbestos Personal                                              835 Patent - Abbreviated         460 Deportation
       Student Loans                   340 Marine                          Injury Product                                                     New Drug Application         470 Racketeer Influenced and
       (Excludes Veterans)             345 Marine Product                  Liability                                                      840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY                      LABOR                        880 Defend Trade Secrets         480 Consumer Credit
      of Veteran’s Benefits            350 Motor Vehicle               370 Other Fraud              710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
  160 Stockholders’ Suits              355 Motor Vehicle               371 Truth in Lending             Act                                                                485 Telephone Consumer
  190 Other Contract                       Product Liability           380 Other Personal           720 Labor/Management                 SOCIAL SECURITY                       Protection Act
  195 Contract Product Liability       360 Other Personal                  Property Damage              Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
  196 Franchise                            Injury                      385 Property Damage          740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                       362 Personal Injury -               Product Liability        751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                           Medical Malpractice                                          Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
      REAL PROPERTY                      CIVIL RIGHTS                 PRISONER PETITIONS            790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
  210 Land Condemnation                440 Other Civil Rights          Habeas Corpus:               791 Employee Retirement                                                893 Environmental Matters
  220 Foreclosure                      441 Voting                      463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
  230 Rent Lease & Ejectment       x   442 Employment                  510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff             Act
  240 Torts to Land                    443 Housing/                        Sentence                                                           or Defendant)                896 Arbitration
  245 Tort Product Liability               Accommodations              530 General                                                       871 IRS—Third Party               899 Administrative Procedure
  290 All Other Real Property          445 Amer. w/Disabilities -      535 Death Penalty                IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                           Employment                  Other:                       462 Naturalization Application                                             Agency Decision
                                       446 Amer. w/Disabilities -      540 Mandamus & Other         465 Other Immigration                                                  950 Constitutionality of
                                           Other                       550 Civil Rights                 Actions                                                                State Statutes
                                       448 Education                   555 Prison Condition
                                                                       560 Civil Detainee -
                                                                           Conditions of
                                                                           Confinement
V. ORIGIN (Place an “X” in One Box Only)
  1 Original             2 Removed from                      3      Remanded from              4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
    Proceeding             State Court                              Appellate Court              Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                             (specify)                 Transfer                          Direct File
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                        42 U.S.C. §1983
VI. CAUSE OF ACTION                      Brief description of cause:
                                         Plaintiff was retaliated against for suing Defendant in violation of Plaintiff's First Amendment Rights
VII. REQUESTED IN                            CHECK IF THIS IS A CLASS ACTION                        DEMAND $
                                                                                                                   100,000.00
                                                                                                                                                CHECK YES only if demanded in complaint:
     COMPLAINT:                              UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:                    Yes           No
VIII. RELATED CASE(S)
                                            (See instructions):
      IF ANY                                                         JUDGE         Hon. Mark A. Goldsmith                                DOCKET NUMBER               2:21-cv-10049
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
 August 23, 2021
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                     APPLYING IFP                                    JUDGE                           MAG. JUDGE
    Case 2:21-cv-10152-LJM-KGA ECF No. 1-8, PageID.86 Filed 01/22/21 Page 2 of 11
PURSUANT   TO LOCAL RULE 83.11
     Case 2:21-cv-11963-SFC-KGA ECF No. 1, PageID.2 Filed 08/23/21 Page 2 of 11

1.               Is this a case that has been previously dismissed?                      Yes
                                                                                         No
     If yes, give the following information:

     Court:

     Case No.:

     Judge:



2.               Other than stated above, are there any pending or previously
                 discontinued or dismissed companion cases in this or any other          Yes
                 court, including state court? (Companion cases are matters in which     No
                 it appears substantially similar evidence will be offered or the same
                 or related parties are present and the cases arise out of the same
                 transaction or occurrence.)

     If yes, give the following information:

     Court:

     Case No.:

     Judge:


Notes :
                Case 2:21-cv-10152-LJM-KGA ECF No. 1-8, PageID.87 Filed 01/22/21 Page 3 of 11
JS 44 Reverse (Rev. 02/19)
                 Case 2:21-cv-11963-SFC-KGA ECF No. 1, PageID.3 Filed 08/23/21 Page 3 of 11
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
    Case 2:21-cv-10152-LJM-KGA ECF No. 1-8, PageID.88 Filed 01/22/21 Page 4 of 11
     Case 2:21-cv-11963-SFC-KGA ECF No. 1, PageID.4 Filed 08/23/21 Page 4 of 11
Civil Nature of Suit Code Descriptions
(Rev. 10/20)

 Contract
  Code      Title                                        Description
  110       Insurance                                    Action alleging breach of insurance contract, tort claim, or other cause
                                                         related to an insurance contract, except for maritime insurance
                                                         contracts.
  120       Marine                                       Action (Admiralty or Maritime) based on service, employment,
                                                         insurance or other contracts relating to maritime vessels and other
                                                         maritime contractual matters.
  130       Miller Act                                   Action based on performance and payment bonds agreed to by
                                                         contractors on federal construction projects as required under the
                                                         Miller Act, 40 U.S.C. § 3131-3134.
  140       Negotiable Instrument                        Action relating to an agreement to pay a specific amount of money,
                                                         including promissory notes, loan agreements and checks.
  150       Recovery of Overpayment & Enforcement        Action to recover debt owed to the United States, including
            Judgment                                     enforcement of judgments, based on overpayments and restitution
                                                         agreements involving matters other than Medicare benefits, student
                                                         loans and veterans’ benefits.
  151       Medicare                                     Action relating to Medicare payments, including actions for payments of
                                                         benefits, to recover overpayments, and for judicial review of
                                                         administrative decisions.
  152       Recovery of Defaulted Student Loans          Action to recover debt owed to the United States from defaulted
            (Excludes Veterans)                          student loan.
  153       Recovery of Overpayment of Veterans'         Action relating to payments of veterans’ benefits, primarily including
            Benefits                                     actions to recover overpayments.
  160       Stockholders' Suits                          Action brought by stockholder(s) of a corporation (including both
                                                         stockholder derivative suits and direct actions based on plaintiff’s rights
                                                         as a stockholder), usually alleging claims based on contract and/or tort
                                                         law and/or fiduciary obligations.
  190       Other Contract                               Action primarily based on rights and obligations under a contract not
                                                         classifiable elsewhere under the specific natures of suit under
                                                         “Contract.”
  195       Contract Product Liability                   Action concerning damages caused by a defective product, not primarily
                                                         involving personal injury or property damage, and based primarily on
            Actions primarily alleging personal injury   breach of contract, breach of warranty, misrepresentation, and/or
            or property damage caused by a defective     violation of consumer protection laws.
            product should be classified under the
            appropriate nature of suit code under
            “TORTS.”
  196       Franchise                                    Action arising from a dispute over a franchise agreement, typically
                                                         alleging breach of contract, misrepresentation or unfair trade practices.




                                                                                                                        Page 1 of 8
    Case 2:21-cv-10152-LJM-KGA ECF No. 1-8, PageID.89 Filed 01/22/21 Page 5 of 11
     Case 2:21-cv-11963-SFC-KGA ECF No. 1, PageID.5 Filed 08/23/21 Page 5 of 11
Civil Nature of Suit Code Descriptions
(Rev. 10/20)

 Real Property
  Code     Title                                        Description
  210      Land Condemnation                            Action by a governmental entity to take privately-owned real property
                                                        (land or buildings) for public use for compensation.
  220      Foreclosure                                  Action to enjoin foreclosure on real property by mortgage lender.
  230      Rent Lease & Ejectment                       Action for rental or lease payments owed on real property and/or to
                                                        eject a party occupying real property illegally.
  240      Torts to Land                                Action alleging trespass to land, nuisance, contamination or other
                                                        unlawful entry on or interference with real property possessed by
                                                        another.
  245      Tort Product Liability                       Action alleging harm by an unsafe product based on negligence, breach
                                                        of warranty, misrepresentation, and strict tort liability.
  290      All Other Real Property                      Action primarily based on unlawful conduct relating to real property
                                                        that cannot be classified under any other nature of suit.

 Torts/Personal Injury
  Code     Title                                        Description
  310      Airplane                                     Action alleging personal injury or wrongful death from an air crash or
           (Excludes airplane product liability         other occurrence involving an airplane.
           claims)
  315      Airplane Product Liability                   Action alleging personal injury or death from an air crash or other
                                                        occurrence involving an airplane and caused by a defective product.
  320      Assault, Libel & Slander                     Action alleging intentional acts of assault, libel, trade libel or slander by
           (Excludes a government employee)             a private party.
  330      Federal Employers' Liability                 Action for personal injury or wrongful death brought by a railroad
                                                        employee or his survivors under the Federal Employers’ Liability Act
                                                        (FELA), 45 U.S.C. § 51, et. seq.
  340      Marine                                       Action (Admiralty and Maritime) alleging personal injury or death from
           (Excludes marine product liability claims)   an accident involving a water vessel or harbor/dock facilities, including
                                                        suits brought under the Jones Act and the Limitation of Liability Act.
  345      Marine Product Liability                     Action (Admiralty and Maritime) alleging personal injury or wrongful
                                                        death from an accident involving a water vessel or harbor/dock
                                                        facilities and caused by a defective product.
  350      Motor Vehicle                                Action alleging personal injury or wrongful death from negligence
                                                        involving a motor vehicle but not caused by a defective product.
  355      Motor Vehicle Product Liability              Action alleging personal injury or wrongful death involving a motor
                                                        vehicle and caused by a defective product.
  360      Other Personal Injury                        Action primarily based on personal injury or death caused by
                                                        negligence or intentional misconduct, including suits brought against
                                                        the United States under the Federal Tort Claims Act, and which cannot
                                                        be classified under any other nature of suit.
  362      Personal Injury - Medical Malpractice        Action alleging personal injury or wrongful death caused by negligence
                                                        in medical care provided by a doctor or other health care professional.
  365      Personal Injury - Product Liability          Action alleging personal injury or death resulting from a defective
           (Excludes a marine or airplane product)      product.
  367      Health Care/Pharmaceutical Personal          Action alleging personal injury or death caused by a defective medical
           Injury Product Liability                     or pharmaceutical product.
  368      Asbestos Personal Injury Product Liability   Action alleging personal injury or death caused by exposure to asbestos
                                                        products.


                                                                                                                         Page 2 of 8
     Case 2:21-cv-10152-LJM-KGA ECF No. 1-8, PageID.90 Filed 01/22/21 Page 6 of 11
      Case 2:21-cv-11963-SFC-KGA ECF No. 1, PageID.6 Filed 08/23/21 Page 6 of 11
Civil Nature of Suit Code Descriptions
(Rev. 10/20)
 Personal Property
  Code          Title                                        Description
  370           Other Fraud                                  Action primarily based on fraud relating to personal property that
                (Excludes any property that is not real      cannot be classified under any other nature of suit.
                property)
  371           Truth in Lending                             Action alleging violation of the federal Truth in Lending Act arising from
                                                             consumer loan transactions involving personal property including
                Actions relating to fraud or                 automobile loans and revolving credit accounts.
                misrepresentation in the transfer of real
                property should be classified under
                nature of suit 290, “All Other Real
                Property,” or, if foreclosure is involved,
                under nature of suit 220, “Foreclosure.”
  380           Other Personal Property Damage               Action primarily based on damage to personal property caused by
                                                             harmful conduct such as negligence, misrepresentation, interference
                                                             with business relationships or unfair trade practices.
  385           Property Damage Product Liability            Action alleging damage to personal property caused by a defective
                                                             product.

 Civil Rights
  Code          Title                                        Description
  440           Other Civil Rights                           Action alleging a civil rights violation other than the specific civil rights
                (Excludes claims against corrections         categories listed below or a violation related to prison. Example:
                officials)                                   Action alleging excessive force by police incident to an arrest.
  441           Voting                                       Action filed under Civil Rights Act, 52 U.S.C. § 10101, and Voting Rights
                                                             Act, 52 U.S.C. § 10301
  442           Employment                                   Action filed under Age Discrimination in Employment Act 29:621:634,
                                                             Equal Employment Opportunity Act (Title VII) 42:2000E, Performance
                                                             Rating Act of 1950 5:4303
  443           Housing/Accommodations                       Action filed under the Fair Housing Act (Title VII), 42 U.S.C. § 3601 &
                                                             3602.
  445           Americans With Disabilities -                Action of discrimination against an employee with disabilities of any
                Employment                                   type in the work place, filed under 42 U.S.C. § 12117
  446           Americans With Disabilities - Other          Action of discrimination against an individual with disabilities in areas
                                                             other than employment, filed under 42 U.S.C. § 12133 (exclusion or
                                                             discrimination in provision of services, programs or activities of a public
                                                             entity) or 42 U.S.C. § 12188 (public accommodations)
  448           Education                                    Action filed under the Individuals with Disabilities Educations Act, 20
                                                             U.S.C. § 1401 and Title IX of the Education Amendment of 1972, 20
                                                             U.S.C. § 1681 et seq.




                                                                                                                              Page 3 of 8
    Case 2:21-cv-10152-LJM-KGA ECF No. 1-8, PageID.91 Filed 01/22/21 Page 7 of 11
     Case 2:21-cv-11963-SFC-KGA ECF No. 1, PageID.7 Filed 08/23/21 Page 7 of 11
Civil Nature of Suit Code Descriptions
(Rev. 10/20)
 Prisoner Petitions
 Habeas Corpus
  Code      Title                                    Description
  463       Alien Detainee                           Immigration habeas petition under 28 U.S.C. § 2241. All cases filed
                                                     with this nature of suit code are restricted to case participants and
                                                     public terminals. Petition is filed by an alien detainee.
  510       Motions to Vacate Sentence               Action by a prisoner to vacate or modify a sentence imposed in federal
                                                     court, other than a death sentence, under 28 U.S.C. § 2255.
  530       General                                  Action by a federal or state prisoner currently in custody challenging
                                                     the legality of confinement or other punishment. This includes claims
                                                     alleging illegalities that occurred in trial (for example, ineffective
                                                     assistance of counsel), sentencing (including fines and restitution
                                                     orders), or disciplinary proceedings in prison (for example, loss of good
                                                     time credits). Habeas petition under 28 U.S.C. § 2254 or prisoner
                                                     habeas under 28 U.S.C. § 2241.
  535       Death Penalty                            Action by a federal or state prisoner challenging a death sentence.


 Other
 Prisoner Petitions
  Code      Title                                    Description
  540       Mandamus & Other                         Action by prisoner currently in custody for a writ of mandamus to
                                                     compel action by a judge or government official relating to the
                                                     prisoner’s confinement, including conditions of confinement. This
                                                     category also includes any actions other than mandamus brought by a
                                                     prisoner currently in custody, whether or not it relates to his
                                                     confinement, if it is not classifiable under any other nature of suit
                                                     category under Prisoner Petitions (for example, action by prisoner to
                                                     recover property taken by the government in a criminal case).
  550       Civil Rights                             Action by current or former prisoner alleging a civil rights violation by
                                                     corrections officials that is not related to a condition of prison life.
  555       Prison Condition                         Action by current prisoner, or former prisoner or their families alleging
                                                     a civil rights, Federal Tort Claims Act, or state law claim with respect to
                                                     a condition of prison life, whether general circumstances or particular
                                                     episodes. Examples: inadequate medical care or excessive force by
                                                     prison guards. Includes non-habeas actions by alien detainees alleging
                                                     unlawful prison conditions.
  560       Civil Detainee - Conditions of           Action by former prisoner who was involuntarily committed to a non-
            Confinement (Excludes actions by alien   criminal facility after expiration of his or her prison term alleging
            detainees)                               unlawful conditions of confinement while in the non-criminal facility.
                                                     This category includes, for example, an action by a former prisoner
                                                     classified as a Sexually Dangerous Person or Sexually Violent Predator
                                                     alleging civil rights violations during his detention in a medical facility.




                                                                                                                      Page 4 of 8
    Case 2:21-cv-10152-LJM-KGA ECF No. 1-8, PageID.92 Filed 01/22/21 Page 8 of 11
     Case 2:21-cv-11963-SFC-KGA ECF No. 1, PageID.8 Filed 08/23/21 Page 8 of 11
Civil Nature of Suit Code Descriptions
(Rev. 10/20)
 Forfeiture/Penalty
  Code     Title                                 Description
  625      Drug Related Seizure of Property 21   Action (Forfeiture) by which property itself is accused of wrongdoing
           U.S.C. § 881                          and is forfeited to the government as a result.
  690      Other                                 Action primarily based on Acts or Bills that cannot be classified under
                                                 any other nature of suit, such as: Endangered Species Act, Federal
                                                 Hazardous Substance Act 15:1261, Game & Wildlife Act 15:256C et seq.
                                                 (Penalty), Federal Trade Commission Act 15:41-51 (Penalty), Federal
                                                 Coal Mine Health & Safety Act 30:801 et seq. (Penalty), Load Line Act
                                                 46:85-85G, McGuire Bill (Federal Fair Trade) 15:45L Penalty, Marihuana
                                                 Tax Act 50 STAT 551, Motorboat Act 46:526-526T, National Traffic &
                                                 Motor Vehicle Safety Act penalty 49:1655, Veterans' Benefit Act, Title
                                                 38 Penalty.

 Labor
  Code     Title                                 Description
  710      Fair Labor                            Action relating to non-union workplace related disputes filed under the
           Standards Act (Non-Union)             Fair Labor Standards Act, 29 U.S.C. § 201 including but not limited to
                                                 wage discrimination, paid leave, minimum wage and overtime pay.

  720      Labor/Management Relations (Union)    Action relating to disputes between labor unions and employers as well
                                                 as all petitions regarding actions of the Nation Labor Relations Board
                                                 (NLRB)
  740      Railway Labor Act                     Action relating to disputes filed under the Railway Labor Act, 45 U.S.C.
                                                 § 151 including labor disputes, individual claims, and response to
                                                 sanctions.
  751      Family and Medical Leave Act          Action filed under the Family Medical Leave Act, 29 U.S.C. § 2601

  790      Other Labor Litigation                Action primarily based on labor disputes not addressed by other NOS
                                                 codes (includes Labor/Management Reporting and Disclosure Act)
  791      Employee Retirement Income Security   Action filed under the Employee Retirement Income Security Act, 29
           Act                                   U.S.C. § 1132 by individuals and labor organizations.

 Immigration
  Code     Title                                 Description
  462      Naturalization Application            Action seeking review of denial of an application for naturalization [8
                                                 U.S.C. § 1447(b)] or alleging failure to make a determination regarding
                                                 an application for naturalization [8 U.S.C. § 1421(c)].
  465      Other Immigration                     Action (Immigration-related) that do not involve Naturalization
           Actions                               Applications or petitions for Writ of Habeas Corpus, such as complaints
                                                 alleging failure to adjudicate an application to adjust immigration
                                                 status to permanent resident.




                                                                                                               Page 5 of 8
    Case 2:21-cv-10152-LJM-KGA ECF No. 1-8, PageID.93 Filed 01/22/21 Page 9 of 11
     Case 2:21-cv-11963-SFC-KGA ECF No. 1, PageID.9 Filed 08/23/21 Page 9 of 11
Civil Nature of Suit Code Descriptions
(Rev. 10/20)
 Bankruptcy
  Code      Title                                     Description
  422       Appeal 28 USC § 158                       All appeals of previous bankruptcy decisions filed under
                                                      28 U.S.C. § 158
  423       Withdrawal of Reference 28 USC § 157      Action held in bankruptcy court requesting withdrawal under the
                                                      provisions of 28 U.S.C. § 157

 Property Rights
  Code      Title                                     Description
  820       Copyright                                 Action filed in support or to dispute a copyright claim.
  830       Patent                                    Action filed in support or to dispute a patent claim.
  835       Patent – Abbreviated New Drug             Action filed in support or to dispute a patent claim involving an
            Application (ANDA)                        Abbreviated New Drug Application (ANDA). These cases are also known
                                                      as “Hatch-Waxman” cases.
  840       Trademark                                 Action filed in support or to dispute a trademark claim
  880       Defend Trade Secrets Act of 2016 (DTSA)   Action filed in support or to dispute a trade secret misappropriation

 Social Security
  Code      Title                                     Description
  861       HIA (1395ff)                              Action filed with regard to social security benefits associated with
                                                      Health Insurance Part A Medicare
  862       Black Lung (923)                          Action filed with regard to social security benefits provided for those
                                                      who contracted Black Lung or their beneficiaries
  863       DIWC/DIWW (405(g))                        Action filed with regard to social security benefits provided to disabled
                                                      individuals: worker or child, or widow
  864       SSID Title XVI                            Action filed with regard to social security benefits provided to
                                                      Supplemental Security Income Disability under Title XVI
  865       RSI (405(g))                              Action filed with regard to social security benefits provided for
                                                      Retirement, Survivor Insurance under 42 U.S.C. § 405

 Federal Tax Suits
  Code      Title                                     Description
  870       Taxes (U.S. Plaintiff or Defendant)       Action filed under the Internal Revenue Code (General)
  871       IRS-Third Party 26 USC 7609               Action filed under the Internal Revenue Code - Tax Reform Act of 1976
                                                      (P.L. 94-455) Third Party




                                                                                                                    Page 6 of 8
   Case 2:21-cv-10152-LJM-KGA ECF No. 1-8, PageID.94 Filed 01/22/21 Page 10 of 11
    Case 2:21-cv-11963-SFC-KGA ECF No. 1, PageID.10 Filed 08/23/21 Page 10 of 11
Civil Nature of Suit Code Descriptions
(Rev. 10/20)
 Other Statutes
  Code     Title                               Description
  375      False Claims Act                    Action filed by private individuals alleging fraud against the U.S.
                                               Government under 31 U.S.C. § 3729.
  376      Qui Tam (31 U.S.C. § 3729(a))       Action brought under the False Claims Act by private persons (also
                                               known as "whistleblowers") on their own behalf and on behalf of the
                                               United States to recover damages against another person or entity that
                                               acted fraudulently in receiving payments or property from, or avoiding
                                               debts owed to, the United States Government, 31 U.S.C. § 3730
  400      State Reapportionment               Action filed under the Reapportionment Act of 1929 Ch. 28, 46 Stat. 21,
                                               2 U.S.C. § 2a.
  410      Antitrust                           Action brought under the Clayton Act 15 U.S.C. § 12 - 27 alleging
                                               undue restriction of trade and commerce by designated methods that
                                               limit free competition in the market place amongst consumers such as
                                               anti-competitive price discrimination, corporate mergers, interlocking
                                               directorates or tying and exclusive dealing contracts.
  430      Banks and Banking                   Action filed under the Federal Home Loan Bank Act 12:1421-1449,
                                               Home Owners Loan Act 12:1461 or Federal Reserve Acts 12:142 et seq.
  450      Commerce                            Action filed under the Interstate Commerce Acts 49:1 et seq., 49:301
  460      Deportation                         Action filed under the Immigration Acts (Habeas Corpus & Review)
                                               8:1101/18:1546
  470      Racketeer Influenced and Corrupt    Racketeer Influenced and Corrupt Organization Act, RICO 18:1961-1968
           Organizations
  480      Consumer Credit                     Action filed under the Fair Credit Reporting Act, 15 U.S.C. 1681n or
                                               15 U.S.C. 1681o, and the Fair Debt Collection Practices Act,
                                               15 U.S.C. § 1692k
  485      Telephone Consumer Protection Act   Action filed under the Telephone Consumer Protection Act 47 U.S.C. §
           (TCPA)                              227
  490      Cable/Satellite TV                  Action filed involving unauthorized reception of cable/satellite TV
                                               service under 47 U.S.C. § 553 (unauthorized reception of cable/satellite
                                               TV), or 47 U.S.C. § 605 (e)(3) (unauthorized use or publication of a
                                               communication)
  850      Securities/Commodities/Exchange     Action filed under Small Business Investment Act 15:681, Securities
                                               Exchange Act 15:78, Securities Act 15:77, Investment Advisers Act
                                               15:80B(1-21)
  890      Other Statutory Actions             Action primarily based on Statutes that cannot be classified under any
                                               other nature of suit, such as: Foreign Agents Registration Act 22:611-
                                               621, Klamath Termination Act 25:564-564W-L, Federal Aid Highway Act
                                               23:101-142, Federal Corrupt Practices Act 2:241-256, Federal Election
                                               Campaign Act, Highway Safety Act 23:401 Immigration & Nationality
                                               Act 8:1503, Natural Gas Pipeline Safety Act 49:1671-1700,
                                               Naturalization Acts 8:1421/18:911, 1015, 1421, et seq., 3282 or Federal
                                               Aviation Act 49:1301 et seq.
  891      Agricultural Acts                   Action filed under the Federal Crop Insurance Act 7:1501-1550,
                                               Commodity Credit Corporation Act 15:713A-L & 4.
  893      Environmental Matters               Action filed under Air Pollution Control Act 42:1857-57L, Clean Air Act
                                               42:1857:57L, Federal Environment Pesticide Control Act, Federal
                                               Insecticide, Fungicide & Rodenticide Act 7:135, Federal Water Pollution
                                               Control Act 33:1151 et seq., Land & Water Conservation Fund Act
                                               16:4602,460 1-4, Motor Vehicle Air Pollution Control Act 42:1857F-1-8,

                                                                                                            Page 7 of 8
    Case 2:21-cv-10152-LJM-KGA ECF No. 1-8, PageID.95 Filed 01/22/21 Page 11 of 11
     Case 2:21-cv-11963-SFC-KGA ECF No. 1, PageID.11 Filed 08/23/21 Page 11 of 11
Civil Nature of Suit Code Descriptions
(Rev. 10/20)
                                                           National Environmental Policy Act 42:4321, 4331-35G, 4341-47, River &
                                                           Harbor Act penalty 3:401-437, 1251.



 Other Statutes (Continued)
  Code        Title                                        Description
  895         Freedom of Information Act                   Action filed under the Freedom of Information Act 5:552.
  896         Arbitration                                  Action involving actions to confirm or modify arbitration awards filed
                                                           under Title 9 of the U.S. Code.
  899         Administrative Procedure Act/Review or       Action filed under the Administrative Procedures Act, 5 U.S.C. § 701, or
              Appeal of Agency Decision                    civil actions to review or appeal a federal agency decision.
  950         Constitutionality of State Statutes          Action drawing into question the constitutionality of a federal or state
                                                           statute filed under (Rule 5.1). Rule 5.1 implements 28 U.S.C. §2403.

Note: The statutes listed above are not all-inclusive, and other statues might be applicable to each nature of suit.
     Statutes that are included in the descriptions should be viewed as examples.




                                                                                                                         Page 8 of 8
